Case 1:19-cv-00064-TWP-DML Document 99 Filed 01/13/21 Page 1 of 10 PageID #: 535




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                    INDIANAPOLIS DIVISION

  JOHN SIMS,                                            )
                                                        )
                                Plaintiff,              )
                                                        )
                           v.                           )    Case No. 1:19-cv-00064-TWP-DML
                                                        )
  BOYCE, Nurse, and LARA MCNEW,                         )
                                                        )
                                Defendants.             )

                ENTRY GRANTING MOTION FOR SUMMARY JUDGMENT
                   AND DIRECTING ENTRY OF FINAL JUDGMENT

         This matter is before the Court on Defendants Chelsie Boyce's ("Nurse Boyce") and Lara

  McNew's ("Nurse McNew") (collectively, the "Defendants") Motion for Summary Judgment.

  (Dkt. 85.) Plaintiff John Sims, ("Mr. Sims"), filed this civil rights action on January 8, 2019. (Dkt.

  1.) At all relevant times, Mr. Sims was incarcerated at the New Castle Correctional Facility ("New

  Castle"). At screening, the Court allowed Eighth Amendment claims to proceed against thirteen

  defendants. (Dkt. 16.) Claims against eleven of those defendants were resolved by stipulation,

  (Dkt. 81), leaving only claims of denial of water against Nurse Boyce and Nurse McNew and a

  claim of deliberate indifference to a serious medical need against Nurse Boyce. For the reasons

  explained in this Entry, the Defendants' Motion for Summary Judgment is granted.

                            I. SUMMARY JUDGMENT STANDARD

         Summary judgment should be granted "if the movant shows that there is no genuine dispute

  as to any material fact and the movant is entitled to judgment as a matter of law." Federal Rule of

  Civil Procedure 56(a). "Material facts are those that might affect the outcome of the suit under

  applicable substantive law." Dawson v. Brown, 803 F.3d 829, 833 (7th Cir. 2015) (internal

  quotation omitted). "A genuine dispute as to any material fact exists 'if the evidence is such that a
Case 1:19-cv-00064-TWP-DML Document 99 Filed 01/13/21 Page 2 of 10 PageID #: 536




  reasonable jury could return a verdict for the nonmoving party.'" Daugherty v. Page, 906 F.3d

  606, 609-10 (7th Cir. 2018) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

  The court views the facts in the light most favorable to the non-moving party and all reasonable

  inferences are drawn in the non-movant's favor. Barbera v. Pearson Education, Inc., 906 F.3d

  621, 628 (7th Cir. 2018). The court cannot weigh evidence or make credibility determinations on

  summary judgment because those tasks are left to the fact-finder. Johnson v. Advocate Health and

  Hospitals Corp. 892 F.3d 887, 893 (7th Cir. 2018). The court need only consider the cited

  materials, Fed. R. Civ. P. 56(c)(3), and the Seventh Circuit Court of Appeals has repeatedly

  assured the district courts that they are not required to "scour every inch of the record" for evidence

  that is potentially relevant to the summary judgment motion before them. Grant v. Trs. of Ind.

  Univ., 870 F.3d 562, 573-74 (7th Cir. 2017).

                                  II.   FACTUAL BACKGROUND

         The following statement of facts was evaluated pursuant to the standards set forth above.

  That is, this statement of facts is not necessarily objectively true, but as the summary judgment

  standard requires, the undisputed facts and the disputed evidence are presented in the light

  reasonably most favorable to Mr. Sims as the non-moving party. See Reeves v. Sanderson

  Plumbing Prods., Inc., 530 U.S. 133, 150 (2000).

         Chelsie Boyce is a registered nurse (RN) licensed to practice medicine in the State of

  Indiana. During all times relevant to the Complaint, Nurse Boyce was employed by Wexford of

  Indiana, LLC ("Wexford"), as a registered nurse. Nurse Boyce's responsibilities at New Castle

  varied depending upon her assignment during a particular shift. (Dkt. 87-2, ⁋⁋ 1-3.) However,

  one of her most common responsibilities was to distribute medication to offenders in order to

  ensure they received their prescribed medication ordered by their treating physicians. Id.


                                                    2
Case 1:19-cv-00064-TWP-DML Document 99 Filed 01/13/21 Page 3 of 10 PageID #: 537




  Depending on the shift and Nurse Boyce's particular assignment, she could be responsible for

  distributing medication to over one hundred (100) offenders during a shift. Id. When necessary,

  she had the ability to remove an offender from his cell to assess him for further medical treatment

  if she believed it was required. Id.

         As a registered nurse, Nurse Boyce did not have the authority to order specific treatment

  plans or provide prescription medication to patients without first consulting with a supervising

  physician and receiving orders to do so. Id., ⁋ 5. She also did not have the ability or authority to

  turn on or off the water anywhere in the facility. Id., ⁋ 6. This type of request would need to be

  submitted through Indiana Department of Correction ("IDOC") custody staff. Id.

         On the morning of April 20, 2018, Nurse Boyce distributed two (2) of Mr. Sims'

  medications to him. Id., ⁋ 7; Dkt. 87-1 at 1. Nurse Boyce does not recall whether Mr. Sims'

  reported to her that the water was off in his cell. (Dkt. 87-2, ⁋ 7.) If Mr. Sims had reported that

  the water was off in his cell, however, Nurse Boyce would have told him that nursing staff cannot

  control the water access. Id.

         Nurse Boyce distributed prescription medications to Mr. Sims again on the morning of

  April 21, 2018. Id., ⁋ 8; Dkt. 87-1 at 1. Mr. Sims told her he wanted to be seen by medical staff.

  (Dkt. 87-2, ⁋ 8.) She reminded Mr. Sims that if he wanted to meet with a member of the medical

  unit for additional medication or treatment, he would need to submit a healthcare request form as

  required by IDOC policy. Id. Mr. Sims asserts that he was experiencing a medical emergency on

  the morning on April 21, 2018; however, Nurse Boyce does not recall him displaying any

  symptoms that would have alerted her to a medical emergency that required removing him from

  his cell during medication distribution. Id. Nurse Boyce made sure that Mr. Sims had access to

  healthcare request forms. Id. If the water had been off in Mr. Sims' cell during a medication pass,



                                                   3
Case 1:19-cv-00064-TWP-DML Document 99 Filed 01/13/21 Page 4 of 10 PageID #: 538




  medical staff would have provided a cup of water with the meds being administered. Id., ⁋ 9.

         Lara McNew is a licensed practical nurse (LPN) licensed to practice medicine in the State

  of Indiana. (Dkt. 87-3, ⁋ 1.) During all times relevant to the Complaint, Nurse McNew was

  employed by Wexford as an LPN. Id., ⁋ 2. Nurse McNew was responsible for assisting in the

  delivery of patient care within the Indiana LPN scope of practice at New Castle. Id. She

  administered medications and interventions for offenders in accordance with physician

  instructions and worked directly under the supervision of the Registered Nurses. Id., ⁋ 2.

         As an LPN, Nurse McNew's responsibilities varied depending on her assignment during a

  particular shift; however, she often distributed medication to offenders as prescribed by their

  physicians. Id., ⁋ 3. At times, Nurse McNew could be responsible for distributing medication to

  over one hundred (100) offenders during a shift. Id. If Nurse McNew believed it was required,

  she had the ability to remove an offender from his cell to assess him for further medical treatment

  in an emergency situation. Id.

         As an LPN with Wexford, Nurse McNew did not have authority to order specific treatment

  plans or provide prescription medication to patients without first consulting with a supervising

  physician and receiving orders. Id., ⁋ 5. She also did not have authority to turn on or off the water

  anywhere in the facility. Id., ⁋ 6. This type of request would need to be submitted through IDOC

  custody staff in order to be successfully addressed. Id.

         Although Nurse McNew was on-site at New Castle on the evening of April 19, 2018, she

  was not the medical provider who distributed medication to Mr. Sims that evening. Id., ⁋ 8; Dkt.

  87-1. Similarly, although she was on-site at New Castle on the evening of April 20, 2018, Nurse

  McNew was not the medical provider who distributed Mr. Sims' medication that evening. (Dkt.

  87-3, ⁋ 9; Dkt. 87-1.) She does not recall having any face-to-face contact with Mr. Sims between



                                                   4
Case 1:19-cv-00064-TWP-DML Document 99 Filed 01/13/21 Page 5 of 10 PageID #: 539




  April 19 and April 21, 2018. (Dkt. 87-3, ⁋ 10.) Thus, she has no personal knowledge whether Mr.

  Sims' water was, in-fact, turned off between April 19 and April 21, 2018. Id., ⁋ 12.

          Mr. Sims was incarcerated at New Castle from January 2018 through April 2019. (Dkt.

  87-4 at 5.) The water was turned off in his cell from April 19, 2018 through April 21, 2018. Id.

  at 13. During this time, Mr. Sims was housed in the Mental Health Unit. Id. at 15. He did not

  have any contact with Nurse Boyce or Nurse McNew on April 19, 2018. Id. at 14-15.

          Mr. Sims testified that he is suing Nurse Boyce because on the morning of April 20, 2018,

  his water was turned off and he "was dehydrated and stuff." Id. at 12-13. Mr. Sims wanted Nurse

  Boyce to let the officers know that his water had been turned off. Id. at 13. He also wanted her to

  pull him out of his cell and ensure that he was okay but admits that nurses only pull you out if it is

  an emergency. Id. at 12-14, 19, 28, 37. When he complained about the water being turned off,

  Nurse Boyce told Mr. Sims that it was a custody issue and there was nothing she could do about

  it. Id. at 18.

          Mr. Sims testified that he saw Nurse McNew on the evening of April 20, 2018 and that he

  told her he needed to be pulled out of his cell to be checked because he had no water. Id. at 15.

  He is "pretty sure" but "not a hundred percent sure" that she gave him his medication that night.

  Id. at 27. Mr. Sims acknowledges that Nurse Boyce and Nurse McNew did not have the ability to

  turn the water on or off in his cell but believes it was their job to let "custody" know that the water

  was off. Id. at 20, 26.

          Mr. Sims admits that the medical staff likely did not think he had a medical emergency

  during the time that he says his water was shut off. Id. at 23. He was getting constipated. Id. He

  acknowledges that he was not in serious danger during the time his water was turned off but

  believed there was a possibility that something bad could happen. Id. The water was back on in



                                                    5
Case 1:19-cv-00064-TWP-DML Document 99 Filed 01/13/21 Page 6 of 10 PageID #: 540




  his cell on the morning of April 21, 2018. Id. at 25-26. Mr. Sims suffered a rash and constipation

  from the water being turned off, and emotional distress. Id. at 29-30. He suffered no long-term

  harm. Id. at 37.

         On August 22, 2018, the Tort Claims Investigator at New Castle, Neal Fetz, wrote a letter

  to Mr. Sims regarding the water in his cell. Id. at 31-32. After a review with staff members, Mr.

  Fetz concluded there was no record that the water in Mr. Sims' cell (MH7-709) was shut off from

  April 19, 2018 through April 22, 2018, nor was there any evidence that the offender in the next

  cell (MH7-710) flooded his cell on April 19, 2018. (Dkt. 1-2.) Mr. Sims states, however, that

  custody officer Sergeant Saylor acknowledged to him in a discovery response that he turned the

  water off because Mr. Sims was threatening to throw body fluids on people around his cell. (Dkt.

  87-4 at 32-33.) That discovery response is not part of this record.

                                         III. DISCUSSION

         At all relevant times, Mr. Sims was a convicted prisoner. This means that the Eighth

  Amendment applies to his claims. Estate of Clark v. Walker, 865 F.3d 544, 546, n.1 (7th Cir.

  2017) ("the Eighth Amendment applies to convicted prisoners"). In the screening Entry, the Court

  allowed a conditions of confinement claim to proceed against both nurses and a deliberate

  indifference to a serious medical need claim to proceed against Nurse Boyce.

  A.     Conditions of Confinement Claims

         The Eighth Amendment's proscription against cruel and unusual punishment protects

  prisoners from the "unnecessary and wanton infliction of pain" by the state. Hudson v. McMillian,

  503 U.S. 1, 5 (1992) (citation and internal quotations omitted).         Pursuant to the Eighth

  Amendment, prison officials have the duty to provide humane conditions of confinement: "prison

  officials must ensure that inmates receive adequate food, clothing, shelter, and medical care, and



                                                   6
Case 1:19-cv-00064-TWP-DML Document 99 Filed 01/13/21 Page 7 of 10 PageID #: 541




  must take reasonable measures to guarantee the safety of the inmates." Farmer v. Brennan, 511

  U.S. 825, 832 (1994) (internal quotation omitted). To succeed on a conditions-of-confinement

  claim under the Eighth Amendment, a plaintiff must demonstrate that 1) he was incarcerated under

  conditions that posed a substantial risk of objectively serious harm, and 2) the defendants were

  deliberately indifferent to that risk, meaning were aware of it but ignored it or failed "to take

  reasonable measures to abate it." Townsend v. Cooper, 759 F.3d 678, 687 (7th Cir. 2014); Pyles

  v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014); Townsend v. Fuchs, 522 F.3d 765, 773 (7th Cir. 2008)

  (citing cases).

          As noted, to satisfy an Eighth Amendment conditions-of-confinement claim, a plaintiff

  must establish an objective and subjective component. Giles v. Godinez, 914 F.3d 1040, 1051 (7th

  Cir. 2019). The objective showing means "that the conditions are sufficiently serious—i.e., that

  they deny the inmate the minimal civilized measure of life's necessities, creating an excessive risk

  to the inmate's health and safety." Id. (internal quotation omitted). "According to the Supreme

  Court, … 'extreme deprivations are required to make out a conditions-of-confinement claim.'" Id.

  (quoting Hudson, 503 U.S. at 9). "If under contemporary standards the conditions cannot be said

  to be cruel and unusual, then they are not unconstitutional, and [t]o the extent that such conditions

  are restrictive and even harsh, they are part of the penalty that criminal offenders pay for their

  offenses against society."     Id. (internal quotation omitted).     After showing the objective

  component, a plaintiff must next establish "a subjective showing of a defendant's culpable state of

  mind," and "the state of mind necessary to establish liability is deliberate indifference to the

  inmate's health or safety." Id. (internal quotation omitted). In addition, negligence or even gross

  negligence is not sufficient to support a § 1983 claim. Huber v. Anderson, 909 F.3d 201, 208 (7th

  Cir. 2018).



                                                   7
Case 1:19-cv-00064-TWP-DML Document 99 Filed 01/13/21 Page 8 of 10 PageID #: 542




           It is disputed whether the water in Mr. Sims' cell was actually turned off from the evening

  of April 19 until the morning of April 21, 2018, but for purposes of the Motion for Summary

  Judgment the Court will credit Mr. Sims' version of the facts and assume that the water in his cell

  had been turned off for more than 24 hours. Mr. Sims testified that the water had been turned off

  because an officer believed Mr. Sims had threatened to throw bodily waste on people. (Dkt. 87-4

  at 32.) Mr. Sims also testified that the water was turned off because the inmate in the cell next to

  his "flooded his range." Id. Nonetheless, the record is undisputed that neither nurse had the ability

  to turn the water off or back on. Mr. Sims believes they could have done more to help him get the

  water turned back on by telling custody staff that the water was off. He thought there was "a

  chance that they'll listen to a medical provider and could have got the water turned back on." Id.

  at 29.

           Mr. Sims was hoping that the nurses might have more sway over custody staff in urging

  that his water be turned back on, but the nurses had no responsibility to do so while they distributed

  medication to over a hundred offenders. In addition, there is no evidence that Mr. Sims could not

  or did not direct his concerns to the appropriate custody staff. He was not without other means to

  make custody staff aware of his situation.

           No reasonable jury could find that the nurses believed Mr. Sims was facing a substantial

  risk of serious harm. In addition, no reasonable jury could find that by not relaying his concerns

  to custody staff the nurses acted unreasonably. The nurses had no reason to believe Mr. Sims

  could not complain to custody staff himself. Accordingly, Nurses Boyce and McNew are entitled

  to judgment as a matter of law on Mr. Sims' conditions of confinement claims.

  B.       Deliberate Indifference Claim




                                                    8
Case 1:19-cv-00064-TWP-DML Document 99 Filed 01/13/21 Page 9 of 10 PageID #: 543




         To prevail on an Eighth Amendment deliberate indifference to a serious medical claim, a

  plaintiff must demonstrate two elements: (1) he suffered from an objectively serious medical

  condition; and (2) the defendant knew about the plaintiff's condition and the substantial risk of

  harm it posed but disregarded that risk. Farmer, 511 at 837; Petties v. Carter, 836 F.3d 722, 728

  (7th Cir. 2016); Pittman ex rel. Hamilton v. Cty. of Madison, Ill., 746 F.3d 766, 775 (7th Cir.

  2014); Arnett v. Webster, 658 F.3d 742, 750-51 (7th Cir. 2011). "A medical condition is

  objectively serious if a physician has diagnosed it as requiring treatment, or the need for treatment

  would be obvious to a layperson." Pyles v. Fahim, 771 F.3d 403, 409 (7th Cir. 2014). "[M]inor

  pains" do not constitute serious medical conditions. Rodriguez v. Plymouth Ambulance Serv., 577

  F.3d 816, 829 (7th Cir. 2009).

         Assuming for purposes of this Entry that Mr. Sims saw Nurse McNew on the evening of

  April 20, 2018, there is no evidence that he, in fact, was experiencing a serious medical need or

  that Nurse McNew should have believed he was. At most, he had a rash and some constipation.

  He testified that he wanted her to "[c]heck me out for my vitals to make sure I'm not dehydrated

  from not having no water or my constipation and stuff." (Dkt. 87-4 at 27-28.) No reasonable jury

  could find that Mr. Sims had an objectively serious medical condition at that time. Absent a serious

  medical need, Nurse McNew could not be found deliberately indifferent. Nurse McNew is entitled

  to judgment as a matter of law on the deliberate indifference claim.

                                        IV. CONCLUSION

         The Motion for Summary Judgment filed by Nurses Boyce and McNew, (Dkt. [85]), is

  GRANTED. Mr. Sims' pro se Motion requesting status of the Motion for Summary Judgment,

  (Dkt. [97]), is GRANTED to the extent this ruling is issued.




                                                   9
Case 1:19-cv-00064-TWP-DML Document 99 Filed 01/13/21 Page 10 of 10 PageID #: 544




         Judgment consistent with this Entry, the Stipulation of Dismissal as to other defendants,

  (Dkt. 81), and the screening Entry of May 8, 2019, (Dkt. 16), shall now issue.

          SO ORDERED.

  Date: 1/13/2021



  DISTRIBUTION:

  John Sims, #232621
  WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
  Electronic Service Participant – Court Only


  Douglas R. Bitner
  KATZ KORIN CUNNINGHAM, P.C.
  dbitner@kkclegal.com

  Rachel D. Johnson
  KATZ KORIN CUNNINGHAM, P.C.
  rjohnson@kkclegal.com




                                                 10
